Citation Nr: 1741837	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent since August 13, 2008, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter.



ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Portland, Oregon, Regional Office (RO). The Veteran died in early 2017. In an April 2017 notification letter the Veteran's spouse was properly substituted for the Veteran. 

Pursuant to VA's duties to notify and assist the appellant, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In May 2017, the Veteran's spouse was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

Effective June 2017, service connection is in effect for the cause of death of the Veteran. 


FINDING OF FACT

During the period from on appeal, the Veteran's PTSD has been shown to be characterized by no more than "pacing behavior," nightmares, flashbacks, irritability, low concentration, hypervigilance, exaggerated startle response, social isolation and distrust of others, trouble sleeping, forgetfulness, angry outbursts, and chronic social and occupational impairment.

CONCLUSION OF LAW

The criteria for a rating of 50 percent, since August 13, 2008, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Veteran's PTSD is evaluated as 30 percent from August 13, 2008 to July 2, 2013, and 50 percent thereafter. A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 50 percent evaluation contemplates symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran submitted his claim of entitlement to service connection for PTSD on August 13, 2008. In January 2009, the Veteran was afforded a VA examination. The Veteran reported experiencing nightmares, depression, intrusive recollections of a troubling incident in Vietnam, emotional distance, and anxiety. The examiner noted the Veteran was somewhat irritable but alert and oriented throughout the examination, denied homicidal or suicidal ideations, and appeared to be in contact with reality. The examiner indicated the Veteran takes anti-depressant medication and has a diagnosis of PTSD. 

In July 2009 VA treatment notes the Veteran indicated he "cannot trust anyone" and discussed a September 2008 overuse of Valium. The Veteran continued to discuss feelings of isolation and lack of trust in his relationships with his therapist in September 2009.

In October 2010, The Veteran was afforded a VA examination. The Veteran reported painting and riding his motorcycle in his free-time. The Veteran also reported an obsessive "pacing" behavior, some forgetfulness, intrusive recollections, nightmares, difficulty falling asleep and staying asleep, frequent "security checks" and hypervigilance, impairment in concentration and focus, and feelings of guilt. The examiner opined that the Veteran continues to experience symptoms of PTSD and some impairment in occupational or psychosocial functioning but noted the symptoms did not appear worse than the January 2009 examination. 

In a November 2010 lay statement the Appellant noted the Veteran came back from Vietnam as a different person and continues to experience nightmares and relies on antidepressants to help him. 

In July 2013, the Veteran was afforded a VA examination. The Veteran reported continued nightmares, trouble sleeping, anxiety, road rage, lack of trust, an exaggerated startle response, and frequent outbursts of anger. The examiner indicated the Veteran continues to suffer from chronic, moderate PTSD and suffers from social, occupational, and emotional impairment as a result of his anger control problems. 

In an April 2015 VA treatment note the Veteran indicated he had experienced some improvement in his symptoms such as more refreshing sleep and more robust response. 

In May 2016, the Veteran was afforded a VA examination. The Veteran reported nightmares, flashbacks, insomnia, irritability, low concentration, avoidance of trauma triggers, hypervigilance, exaggerated startle response, and no friends in the area. The Veteran stated that he had not painted for two years but still enjoys art. The examiner noted the Veteran's symptoms had worsened with increased anger and arguing at home in conjunction with increased isolation. 

In her May 2017 hearing testimony the Appellant's daughter indicated the Veteran was extremely irritable around 2009 when she witnessed him become angry when he wanted to be alone and others were around. She also noted that the Appellant had to leave the home she shared with the Veteran on three separate occasions due to his extreme anger. The Appellant's daughter indicated that the Veteran refused to speak to her on the phone and that she was physically afraid to see him in-person due to his angry outbursts. The Appellant and her daughter testified that the Veteran had difficulty remembering details, making friends, had nightmares, and was extremely security conscious. 

During the period on appeal, the Veteran's PTSD has been shown to be characterized by no more than "pacing behavior," nightmares, flashbacks, irritability, low concentration, hypervigilance, exaggerated startle response, social isolation and distrust of others, trouble sleeping, forgetfulness, angry outbursts, and chronic social and occupational impairment.

Given these facts, the Board finds that a 50 percent rating is warranted under Diagnostic Code 9411 for PTSD, effective August 13, 2008. A 70 percent rating is not warranted under Diagnostic Code 9411 because the Veteran continued to participate in some hobbies, occasionally spent time with family, and did not experience homicidal or suicidal ideations or hallucinations. 


ORDER

An initial rating of 50 percent for PTSD since August 13, 2008, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


